Exhibit 10.3

 

2018 DIRECTOR’S RESTRICTED STOCK UNIT (“RSU”) AWARD AGREEMENT

 

This AGREEMENT (this “Agreement”), effective as of the Date of Grant as defined
in the Notice of Award of Restricted Stock Units (RSUs) (the “Notice of Grant”)
delivered herewith, is made and entered into by and between Dean Foods Company,
a Delaware corporation (the “Company”), and the individual named on the Notice
of Grant (“you”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company has adopted and approved the Dean
Foods Company 2016 Stock Incentive Plan, as amended (the “Plan”), which Plan was
approved as required by the Company’s stockholders and provides for the grant of
Restricted Stock Units and other forms of stock-based compensation to certain
selected Employees and non-employee Directors of the Company and its
Subsidiaries (capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Plan); and

 

WHEREAS, the Restricted Stock Units provided for under the Plan are intended to
comply with the requirements of Rule 16b-3 under the Securities Exchange Act of
1934, as amended; and

 

WHEREAS, you are a non-employee Director; and

 

WHEREAS, the Committee has approved the award to you of the Restricted Stock
Units (referred to in this Agreement as RSUs) described in this Agreement and in
the Notice of Grant.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, you and the Company hereby agree as follows:

 

1.     Grant of Award. Effective as of the Date of Grant, the Company hereby
grants to you, and you hereby accept, subject to the terms and conditions set
forth in the Plan and in this Agreement, the number of RSUs shown on the Notice
of Grant. Each RSU represents the right to receive one share of the Company’s
Stock, subject to the terms and conditions set forth in the Plan and in this
Agreement. The shares of Stock that are issuable upon vesting of the RSUs
granted to you pursuant to this Agreement are referred to in this Agreement as
the “Shares.” Subject to the provisions of Sections 2(c) and 3(b) hereof, this
Award of RSUs is irrevocable and is intended to conform in all respects with the
Plan.

 

2.     Vesting.

 

(a)   Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, your RSUs will vest ratably in three (3) equal annual increments
commencing on the first (1st) anniversary of the Date of Grant.

 

(b)   Accelerated Vesting.

 

(1)  In addition to the vesting provisions contained in Section 2(a) above,
unvested RSUs subject to this Award will automatically and immediately vest in
full upon (i) your death or Disability, or (ii) your Retirement or other
retirement from service on the Board upon expiration of your term. The Shares
issuable pursuant such vesting shall be distributed as provided in Section 3.
For purposes of this Agreement, “Retirement” shall be defined as your retirement
from service to the Company or any Subsidiary after you reach the age of 65; and
“Disability” shall be defined as your permanent and total disability (within the
meaning of Section 22(e)(3) of the Code).

 

(2)  In the event of a Change in Control, unvested RSUs will be treated in
accordance with Section 9 of the Plan.

 

(c)   Forfeiture of Unvested RSUs. If your service as a non-employee Director of
the Company terminates for any reason (other than by reason of your death,
Disability, Retirement or other retirement from service on the Board upon
expiration of your term), all then unvested RSUs subject to this Award will be
immediately forfeited and you will have no further rights to such unvested RSUs
or the Shares represented by those forfeited RSUs.

 

3.     Distribution of Shares.

 

(a)   Distribution Upon Vesting. The Company will distribute to you (or to your
estate in the event of your death) the Shares issuable upon the vesting of RSUs
subject to this Award (including vesting pursuant to Section 2(b)(1))

 

1

--------------------------------------------------------------------------------


 

as soon as administratively practicable after each vesting date, but in no event
later than March 15 following the calendar year in which such vesting occurred.
Notwithstanding the immediately preceding sentence, any RSUs subject to this
Award that become vested, as provided in Section 2(b)(1), due to Retirement or
other retirement from service on the Board upon expiration of your term shall be
distributed within 60 days following the date of your separation from Service
from the Company.

 

(b)   Forfeiture of Shares. Notwithstanding any provision of this Agreement or
the Plan to the contrary, if you are removed as a non-employee Director of the
Company due to your willful or intentional fraud, embezzlement, violation of the
Company’s Code of Ethics, or other conduct seriously detrimental to the Company
or any Subsidiary, your rights in your unvested RSUs subject to this Award will
be immediately and permanently forfeited and you will have no further rights to
such unvested RSUs or the Shares represented by those forfeited RSUs. The
determination of whether you have been removed for any of the reasons specified
in the preceding sentence (which will be referred to in this Agreement as
“Cause”) will be determined by the Board or the Committee.

 

(c)   Compliance With Law. The Plan, the granting and of this Award, and any
obligations of the Company under the Plan, shall be subject to all applicable
federal, state and foreign country laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required, and to
any rules or regulations of any exchange on which the Stock is listed. The
Company, in its discretion, may postpone the granting and vesting of this RSU,
the issuance or delivery of Stock under this RSU or any other action permitted
under the Plan to permit the Company, with reasonable diligence, to complete
such stock exchange listing or registration or qualification of such Stock or
other required action under any federal, state or foreign country law, rule or
regulation and may require you to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Stock in compliance with applicable laws, rules and regulations. The
Company shall not be obligated by virtue of any provision of the Plan to
recognize the  vesting of this RSU or to otherwise sell or issue Stock in
violation of any such laws, rules or regulations, and any postponement of the
vesting or settlement of this RSU under this provision shall not extend the term
of the RSU. Neither the Company nor its directors or officers shall have any
obligation or liability to you with respect to any RSU (or Stock issuable
thereunder) that shall lapse because of such postponement.

 

4.     Stockholder Rights; Dividend Equivalent Payment. Except as set forth in
the Plan or this Agreement, neither you nor any person claiming under or through
you shall be, or have any of the rights or privileges of, a stockholder of the
Company in respect of any RSU. Neither you nor any person claiming under or
through you shall be entitled to receive dividends in respect of any RSU, but
shall receive a dividend equivalent payment from the Company in an amount equal
to the aggregate cash dividends that would have been paid on the Shares
distributed under this Agreement if such Shares had been outstanding between the
Date of Grant and the date of distribution of such Shares (i.e., based on the
record date for determining the stockholders of the Company entitled to receive
cash dividends). Any such dividend equivalents with respect to Shares
distributed under this Agreement shall be payable in cash on the date of
distribution of such Shares or subject to forfeiture at the same time and to the
same extent, and subject to the same terms and conditions, as apply to the
underlying RSUs in respect of which such dividend equivalents are credited
hereunder.

 

5.     Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with vesting of any RSU or issuance of any of
the Shares subject thereto.

 

6.     Transfer of RSUs. The RSUs granted herein are not transferable except in
accordance with the provisions of the Plan.

 

7.     Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.

 

8.     Miscellaneous.

 

(a)   Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address
contained in the Company’s records, or at such other address for a party as such
party may hereafter designate in writing to the other. Any such notice shall be
deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

 

(b)   Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding

 

2

--------------------------------------------------------------------------------


 

upon and inure to the benefit of the representatives, executors, successors or
beneficiaries of the parties hereto. This Agreement may only be amended by a
written document signed by you and the Company, provided, however, that if the
amendment is not adverse to your interests, this Agreement may be amended by a
written document executed solely by the Company.

 

(c)   Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

 

(d)   Forum. This Agreement is accepted and entered into in Texas, and any legal
proceeding arising from or in any way regarding the Agreement shall have its
venue located exclusively in Dallas County, Texas, and the parties hereby
expressly consent and submit themselves to the personal jurisdiction and venue
of the court.

 

(e)   Severability. If any provision of this Agreement is declared or found to
be illegal, unenforceable or void, in whole or in part, then the parties shall
be relieved of all obligations arising under such provision, but only to the
extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefore another provision that is legal and enforceable and
achieves the same objectives.

 

(f)    Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

 

(g)   Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

 

(h)   No Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

 

(i)    Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

(j)    Relief. In addition to all other rights or remedies available at law or
in equity, the Company shall be entitled to injunctive and other equitable
relief to prevent or enjoin any violation of the provisions of this Agreement.

 

END OF AGREEMENT

 

Electronic Signature:

Electronic Signature

 

 

 

 

Acceptance Date:

Acceptance date

 

 

3

--------------------------------------------------------------------------------